Exhibit 10.1

 

AMENDMENT TO 2006 STOCK OPTION PLAN

 

 

 

 

5.

AVAILABLE SHARES AND ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

 

5.1 Shares. Subject to adjustment as provided in Section 5.2 below, the total
number of Shares to be subject to Options granted pursuant to this Plan shall
not exceed Seven Million Five Hundred Thousand (7,500,000) Shares. Shares
subject to the Plan may be either authorized but unissued shares or shares that
were once issued and subsequently reacquired by the Corporation; the Committee
shall be empowered to take any appropriate action required to make Shares
available for Options granted under this Plan. If any Option is surrendered
before exercise or lapses without exercise in full or for any other reason
ceases to be exercisable, the Shares reserved therefore shall continue to be
available under the Plan.

 

 

 